Citation Nr: 1312814	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  11-21 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident (CVA) as the result of medical treatment at the Department of Veterans Affairs (VA) Outpatient Clinic in Crown Point, Indiana.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946 and form September 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision issued by the VA Regional Office (RO) in Indianapolis, Indiana, which denied the claims on appeal.

In June 2012, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development.  The AMC continued the denial of the claims in a January 2013 supplemental statement of the case.  The claims have now been returned to the Board for appellate review.

As noted in the June 2012 Remand, the RO determined in a February 2010 rating decision that the Veteran was incompetent to handle disbursement of VA funds.  See 38 C.F.R. § 3.353 (2012).  VA has recognized the Veteran's spouse as his "legal custodian to receive VA funds."  

In a March 2013 written brief presentation, the Veteran's representative raised the issues of entitlement to a total disability rating due to service-connected disabilities; entitlement to an earlier effective date for the grant of service connection for all of the service-connected orthopedic disabilities; and entitlement to service connection for hypertension and heart disease.  These issues have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Reasons for Remand:  To obtain outstanding private treatment records, to obtain clarifying VA opinion, and to adjudicate an inextricably intertwined claim.

In the June 2012 Remand, the Board directed the RO/AMC to contact the Veteran's spouse and request that she identify his non-VA healthcare providers and provide authorization to obtain all non-VA medical records of treatment for his October 2008 CVA.  On an Authorization and Consent to Release Information (VA Form 21-4142) signed in September 2012, the Veteran's daughter N.M (who states that she has power of attorney for her father) indicated that the Veteran received treatment treated at S.A.H., a private hospital in Crown Point, Indiana, for his October 2008 CVA.  However, no attempts have been made to obtain the records from this private facility, and the Veteran's spouse has not submitted signed authorization for VA to obtain these records.  Thus, on remand, the RO/AMC must contact the Veteran's spouse and request that she submit an appropriate release so that the RO/AMC may obtain the records of the Veteran's October 2008 treatment at S.A.H.   

As noted in the previous remand, the Veteran and his family have essentially asserted that he experienced a CVA in October 2008 as a result of care provided by VA medical professionals at the VA Outpatient Clinic in Crown Point, Indiana.  More specifically, it is alleged that his October 2008 CVA occurred because VA medical professionals advised the Veteran to temporarily discontinue use of his Warfarin prescription due to fear of a possible drug reaction with the antibiotic doxycycline prescribed in September 2008 to treat an eye disorder.  It is also alleged that the Veteran was not given a follow up International Normalized Ratio (INR) testing on October 14, 2008, despite his having gone to the Crown Point Clinic for this assessment.  His CVA allegedly occurred two days later, on October 16, 2008.  The Veteran, by way of his family, asserts that if he had undergone INR testing, he could have received proper treatment to avoid his CVA.  

In the June 2012 Remand, the Board directed the RO/AMC to obtain a medical opinion regarding the Veteran's claim for compensation for residuals of his CVA under 38 U.S.C.A. § 1151.  The Board essentially directed the VA examiner to determine whether the Veteran has an additional disability that was caused by or the result of the medical and/or hospital treatment he received at the Crown Point VA medical facility.  The Board also directed the examiner to opine whether the Veteran's October 2008 CVA was due to the discontinuance of his prescribed Warfarin.  The examiner was directed to provide the rationale for any opinion expressed

In response to the June 2012 Remand, the RO/AMC obtained medical opinions in December 2012 and January 2013 regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of his CVA.  However, the Board finds that the VA opinions do not comply with the June 2012 Remand directives and are inadequate with which to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).  The Board emphasizes that the paramount issue in a case based on 38 U.S.C.A. § 1151 is whether there was any additional disability resulting from VA care and/or treatment.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  However, neither the December 2012 opinion nor the January 2013 addendum is responsive to the question of whether the Veteran has an additional disability due to the treatment and/or medical care he received at the Crown Point VA medical facility in September 2008 and October 2008.  Moreover, the VA medical opinions do not directly discuss, as requested by the June 2012 Remand, whether the Veteran's October 2008 CVA was due to the discontinuance of his prescribed Warfarin.  

In this regard, the Board highlights that the December 2012 VA examiner's opinion includes contradictory statements regarding the relationship between the use of Warfarin and doxycycline (the antibiotic prescribed for the Veteran's eye condition), and the onset of a CVA.  Although the December 2012 examiner stated that continuing Warfarin with doxycycline can cause severe bleeding in the brain and stomach, the examiner also stated that discontinuing Warfarin can increase clotting and cause a CVA.  Thus, it is unclear from the examiner's statements as to whether in this case the Veteran's discontinuance of Warfarin caused his October 2008 CVA.  

The Board also notes that the December 2012 examiner initially opined that the Veteran's CVA was less likely than not proximately due to or the result of a service-connected condition.  However, neither the Veteran nor the evidence of record has raised the issue of secondary service connection for residuals of his October 2008 CVA.  Thus, the examiner appears to have applied an incorrect legal standard when initially providing an opinion in this case.  Given this, it is unclear whether the examiner fully appreciated the scope of the Veteran's claim when providing the December 2012 opinion.   

Similarly, the January 2013 VA addendum opinion is also inadequate with which to decide the Veteran's claim.  In the January 2013 addendum, a different VA examiner essentially opined that VA medical personnel made no error in judgment with respect to the use of Warfarin and the concurrent use of doxycycline for his eye disorder.  The examiner did not provide a rationale for this opinion, other than stating that all medications and combinations of medications have side effects that are encountered in practice.  The January 2013 examiner concluded that VA was not at fault in this regard, but offered no explanation for this conclusion.  

Therefore, as the December 2012 opinion and January 2013 addendum are not adequate for adjudication purposes and as they are not in compliance with the Board's June 2012 remand directives, a further remand is required.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the RO/AMC must obtain an additional opinion from a different VA examiner regarding the Veteran's claim for § 1151 benefits.

As for the remaining claim, the Board notes that the Veteran claims entitlement to SMC benefits due to the residuals conditions from his CVA.  However, his SMC claim cannot succeed unless service connection for his CVA and/or residuals is granted.  Therefore, the Board again finds that the issue of SMC benefits is inextricably intertwined with the § 1151 claim, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision0making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall take necessary action to obtain all records of the Veteran's medical treatment in October 2008 at S.A.H., the private hospital identified by his daughter on the Authorization and Consent to Release Information (VA Form 21-4142) submitted in September 2012.  All records obtained should be associated with the Veteran's VA claims file.  If the requested records are not available, or if the search for the records otherwise yields negative results, that fact must be clearly documented in the claims file, and the Veteran must be informed in writing.

2.  The RO/AMC shall obtain and associate with the VA claims file all of the Veteran's outstanding VA records.  If the requested records are not available, or if the search for the records otherwise yields negative results, that fact must be clearly documented in the claims file, and the Veteran must be informed in writing.

3.  After completion of the above, the RO/AMC shall forward the claims file to an appropriate VA examiner, other than the examiners who provided the December 2012 VA opinion and January 2013 VA addendum report.  The examiner shall provide an opinion regarding whether VA treatment rendered between September 2008 and October 2008 caused an additional disability, to include a CVA and residuals, which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was the event not reasonably foreseeable.  The examiner must review the entire claims folder and any records included in Virtual VA relevant to the claim.  The examiner must provide opinions as to the following:

(a)  Does the Veteran have an additional disability (to include the October 2008 CVA and any residuals) that was caused by careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination on the part of the staff of the VA facility in Crown Point, Indiana between September 2008 and October 2008?  In particular, was the Veteran's October 2008 CVA due to the discontinuance of his prescribed Warfarin?

If so,

(b)  Is the additional disability proximately caused by:

(i)  careless, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in advising the discontinuance of Warfarin or during any prescribed treatment for the Veteran's eye disorder; if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider

or

(ii) from any event not reasonably foreseeable?

The examiner must adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions reached.  In so doing, the examiner must also consider and reconcile any conflicting opinions with respect to the CVA claim.

3.  The RO/AMC must review the examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  Thereafter, the RO/AMC should undertake any additional development deemed necessary, to include any development regarding the SMC claim.

5.  When all development has been completed, the RO/AMC shall review the claims based on the additional evidence obtained by this remand.  The RO/AMC is reminded that the Veteran's 38 U.S.C.A. § 1151 claim must be adjudicated prior to his SMC claim.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative must be provided a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


